       Case 2:20-cv-03621-GEKP Document 10 Filed 11/19/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DE LAGE LANDEN FINANCIAL
SERVICES, INC.,                                              CIVIL ACTION
                Plaintiff

               v.

CONVRGD DATA TECH, INC.,                                     No. 20-3621
              Defendant

                                            ORDER

       AND NOW, this     _/_CJ_ day of November, 2020, upon consideration of this Courts prior
orders (Doc. No. 3, 6), Plaintiffs Motion for Alternative Service and for Extension of Time to

Serve Defendant (Doc. No. 4), and Plaintiffs Affidavit in Support of its Motion (Doc. No. 8), it is

ORDERED that Plaintiffs Motion (Doc. No. 4) is GRANTED IN PART. Plaintiff shall serve

Defendant by January 4, 2021. Plaintiffs request for leave to serve by alternate means is DENIED

WITHOUT PREJUDICE.             Should Plaintiffs efforts to serve Defendant continue to prove

unsuccessful, Plaintiff may re-file a request for alternative service with an additional affidavit

detailing its efforts. This new request should indicate its efforts to personally serve Defendant's

corporate secretary.



                                                                 OURT:


                                                                      ~



                                                1
